DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 15, the phrase “a direction in which the housing is moved” is indefinite because the housing is capable of being moved in multiple directions and therefore this phrase does not properly limit the structure of the device. It has been broadly interpreted to indicate a direction in which the housing is moved during an operation.
Throughout the claims, applicant’s claim language is not consistent with clear, distinct limitations of the invention. It is suggested that the claims be amended to positively recite the limitations which applicant intends to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada. (US 5,927,872)
With respect to claims 1, 10 and 15, Yamada teaches a printing device (hand-held printer 10) comprising: a housing; a print head (inkjet cartridge 28) including print elements arranged linearly in a set direction in the housing; a scanner (navigation sensors 30) disposed ahead of the print head in a scan direction that intersects the set direction and is a direction in which the housing is moved, the scanner being configured to acquire an image of a print medium; and a processor (processor 76) configured to control, when determining that the image acquired by the scanner includes a reference pattern that serves as a reference of an intended position at which a print subject is to be printed, the print head to print the print subject at the intended position that is a set distance away from a position of the reference pattern in the scan direction and is adjusted in the set direction based on the position of the reference pattern. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6) It should be noted that the method of claim 10 and the non-transitory computer-readable recording medium of claims 10 and 15 respectively include all of the limitations of claim 1 and are therefore rejected together with this claim.
	With respect to claims 2, 11 and 16, Yamada teaches a sensor (navigation sensors 30) configured to detect a travel distance by which the housing is moved in the scan direction, wherein when determining that the travel distance detected by the sensor and traveled since determination that the reference pattern is included is equal to or greater than a scan-direction distance between the reference pattern and the intended position at which the print subject is to be printed, the processor controls the print head to print the print subject at a position based on the intended position. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claims 3, 12 and 17, Yamada teaches the scanner includes optical elements arranged linearly in the set direction, and when determining that the travel distance detected by the sensor and traveled since determination that the reference pattern is included is 
	With respect to claims 4, 13 and 18, Yamada teaches the processor is further configured to detect deviation of the travel position from the position of the reference pattern acquired by the scanner, and when detecting the deviation of the travel position, notify a user of the deviation of the travel position being detected. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claims 5, 14 and 19, Yamada teaches the reference pattern is a character or a symbol. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)

	With respect to claim 6, Yamada teaches a printing system comprising: the printing device according to claim 1; and a terminal device (host computer system 12) including a communicator (interface 74) to transmit, to the printing device, at least one of data indicating the reference pattern or data indicating the print subject. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claim 7, Yamada teaches wherein the terminal device comprises an image capturer configured to capture a print medium, a display (monitor 16) configured to display the print subject as an overlay on the print medium imaged by the image capturer, and an input receiver (keyboard 20) configured to receive an input for an operation to adjust a position of the print subject displayed on the display. (col. 4, lines 4-7, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)

	With respect to claim 9, Yamada teaches the terminal device further comprises a reference pattern acquirer configured to specify as the reference pattern a characteristic portion included in the image of the print medium, and acquire a relative position of the reference pattern with respect to an intended position at which the print subject is to be printed. (col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0109034, US 6,952,284, US 7,182,456, US 7,748,839, US 7,845,748, US 7,938,531 and US 9,294,649 each teach a printing system having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853